                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

BRANDON J. WEATHERS,

                     Petitioner,                              8:19CV296

       vs.
                                                 MEMORANDUM AND ORDER
SCOTT FRAKES,

                     Respondent.


       This matter is before the Court on the Petitioner’s Motion for Certificate of
Appealability, Filing no. 35. Even though his application was filed in this Court, it
is apparent upon review of the motion that Petitioner’s request for a certificate of
appealability is directed to the Eighth Circuit Court of Appeals where his appeal of
this matter is currently pending. In any case, this Court previously denied Petitioner
a certificate of appealability when it ruled on his Petition for a Writ of Habeas Corpus
under 28 U.S.C. § 2254. Mem. and Order, Filing no. 30. Accordingly,
       IT IS ORDERED:
       1.      To the extent Petitioner seeks a certificate of appealability from this
Court, his request, Filing no. 35, is denied as moot.
       2.      The Clerk of Court is directed to transmit the Petitioner’s Motion for
Certificate of Appealability, Filing no. 35, to the Eighth Circuit Court of Appeals as
a supplement to Petitioner’s Notice of Appeal, Filing nos. 34 and 36.

      Dated this 9th day of March, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge
